Citation Nr: 1446042	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-29 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to January 1964.

This matter is on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran testified before the undersigned hearing officer in March 2014.  A transcript of the hearing is of record.

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's back disorder is at least partially attributable to his in-service back injury.

2.  Hearing loss and tinnitus were not shown in service or for many years thereafter and are unrelated to service.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a back disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2014).

3.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, and the Veteran has submitted treatment records from a private facility as well as his own statements in support of his claim.  

While a VA examination was not obtained for the Veteran's hearing loss and tinnitus claims, a VA medical examination is not required as a matter of course in every disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Here, the Board has concluded that there is insufficient evidence of acoustic trauma and, as a consequence, there would be no information for a VA examiner to base an opinion.

Finally, the Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge in March 2014.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature of his acoustic trauma and how it affects his daily living.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for a back disorder, which he asserts is related to an injury he experienced during active duty.  He is also claiming entitlement to bilateral hearing loss and tinnitus, which he attributes to noise exposure while serving on board a U.S. Naval vessel which fired large guns and rockets during various operations.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss and arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

Hearing loss is considered a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

As an initial matter, the Board determines that service connection is warranted for the Veteran's back disorder.  The service treatment records reflect that he experienced a lumbosacral strain in September 1960, and the residuals of this injury endured periodically throughout the remainder of his service.  Moreover, X-rays performed in May 2009 reflect degenerative changes at the L2-L5 vertebrae.  Thus, there is evidence of both an in-service injury and a current disability.  

Next, the evidence includes a May 2009 opinion from a VA examiner.  While this examiner generally stated that the Veteran's current back disorder was less likely than not related to service, this overall conclusion is contradicted by the examiner's supporting rationale.  Specifically, even though there was evidence of a second, post-service back injury, the examiner stated that the Veteran's "original injury most likely caused aggravation to his current injury," and that the post-service injury may have "provoked the worsening of the original condition indirectly."  In the Board's view, these comments reflect a belief that the Veteran's current back disorder is at least partially attributable to his in-service injury.  Therefore, service-connection is warranted on this basis.  

As for the Veteran's claims for bilateral hearing loss and tinnitus, service connection is not warranted for either of these disorders.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to hearing loss or tinnitus while in service.  Significantly, his whispered voice level perception was normal both at the time of his induction physical examination in January 1960 and his separation physical examination in January 1964 and there is also no indication that there was any perceptible change in his hearing during this time.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board recognizes that the whispered voice test commonly used during the time of the Veteran's service is seen by many audiologists as an inaccurate measurement of hearing acuity.  However, this this does not preclude adjudication of the claim, as there is also insufficient evidence to acknowledge that the Veteran has experienced significant acoustic trauma.  Specifically, while it is true that the ship he was on fired large guns as well as various anti-ship missiles, there is no indication that he was near them during firing exercises.  Indeed, at his hearing before the Board, he testified that his typical watch station was inside the ship.  Moreover, his military training was not in an area where such acoustic trauma was likely.  Therefore, there is no clinical evidence of acoustic trauma or hearing loss or tinnitus in service.   

Next, the post-service evidence does not reflect any sort of ear disorder was not until February 2003, where he exhibited tonal thresholds of 40 dB or greater at both 3000 and 4000 Hz bilaterally.  While this does represent impaired hearing for purposes of 38 C.F.R. § 3.385 (2014), it is approximately 39 years after he left active duty.  It is also noted that the Veteran himself has not asserted to have experienced symptoms of tinnitus or hearing loss since service.  Indeed, at his hearing before the Board in March 2014, he stated that he had been experiencing audiological symptoms for only the past 15 years.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's lay statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  
Specifically, the evidence of record does not indicate a relationship between his current hearing disorder or tinnitus and his active duty service, and no treating professional has opined that such a relationship exists.
In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his hearing loss and tinnitus to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

In this case, the Veteran is not competent to testify on the etiology of his tinnitus.  See Jandreau, 492 F.3d at 1377, n.4.  Therefore, any statements he has made regarding the nature and etiology of his hearing loss are of no probative value.  Additionally, while the Veteran is competent to testify about the onset of his tinnitus, his statements, while competent, are of limited credibility, given the fact that there is no complaints of tinnitus between 1964 and 2003.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and there is no doubt to be otherwise resolved.  Hence, the appeals are denied.


ORDER

Service connection for a back disability is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


